UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2010. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-03319 DEL GLOBAL TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in Its Charter) NEW YORK 13-1784308 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) , BAY SHORE, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (631) 231-6400 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered NONE NONE Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.10 PAR VALUE (“COMMON STOCK”) Rights to Purchase Common Stock, par value $0.10 per share, distributed pursuant to Rights Agreement dated January 22, 2007 (Common Stock Purchase Rights) (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No T Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes £ No T Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes £ No T The aggregate market value of the registrant’s Common Stock held by non-affiliates of the Registrant as of January 30, 2010 was $9,844,191.Solely for the purposes of this calculation, shares held by directors and executive officers and by each person known by the Registrant to beneficially own 10% or more of the common stock of the Registrant have been excluded.Such exclusion should not be deemed a determination or an admission by the Registrant that such individuals are, in fact, affiliates of the Registrant As of September 27, 2010 there were 22,718,306 shares of the registrant’s common stock outstanding. PART I ITEM 1 BUSINESS 2 ITEM 1A RISK FACTORS 12 ITEM 1B UNRESOLVED STAFF COMMENTS 17 ITEM 2 PROPERTIES 17 ITEM 3 LEGAL PROCEEDINGS 18 ITEM 4 [Removed and Reserved] 18 PART II ITEM 5 MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 19 ITEM 6 SELECTED FINANCIAL DATA 20 ITEM 7 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 29 ITEM 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 29 ITEM 9A CONTROLS AND PROCEDURES 29 ITEM 9B OTHER INFORMATION 30 PART III ITEM 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 31 ITEM 11 EXECUTIVE COMPENSATION 34 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 45 ITEM 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 46 PART IV F-i ITEM 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES F-i SIGNATURES F-xi PART I ITEM 1BUSINESS Del Global Technologies Corp., a New York corporation, was incorporated in 1954.We are a leader in developing, manufacturing and marketing medical and dental imaging systems and power conversion subsystems and components worldwide.Our products include stationary and portable medical and dental diagnostic imaging systems and electronic systems and components such as electronic filters, transformers and capacitors. The Company is headquartered in Bay Shore, New York.The mailing address of our headquarters is 100 Pine Aire Drive, Bay Shore, New York 11706 and our telephone number is 631-231-6400.Our website is www.delglobal.com.Through the Investor Relations section of our website, we make our filings with the SEC available as soon as practicable after they are electronically filed with the SEC.These include our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.To reach the SEC filings, follow the link to Investor Relations, and then Financial Reports. On November 24, 2009, we sold our Del Medical U.S. business unit.This business was part of the Company’s Medical Systems Group, however, this decision does not include or impact the operations of our Villa subsidiary which will make up the whole of the Medical Systems Group going forward.The sale of Del High Voltage Division (“DHV”), which was part of our Power Conversion Group, was consummated on October 1, 2004.Accordingly, these businesses are presented as discontinued operation in all fiscal years presented and throughout this Annual Report on Form 10-K. EMPLOYEES As of July 31, 2010, we had 217 employees.We believe that our employee relations are good.None of our approximately 97 U.S. based employees are represented by a labor union.Employment by functional area as of July 31, 2010, is as follows: Executive 1 Administration and Finance 16 Manufacturing Engineering 33 Sales and Marketing 22 Total OPERATING SEGMENTS The operating businesses that we report as segments consist of the Medical Systems Group and the Power Conversion Group.For fiscal 2010, the Medical Systems Group segment accounted for approximately 78% of our revenues and the Power Conversion Group segment accounted for approximately 22% of our revenues.Our consolidated financial statements include a non-operating segment which covers unallocated corporate costs.For the fiscal year ended July 31, 2010, one of our customers accounted for 10% or more of consolidated revenues.None of our business segments are dependent upon a single customer or a few customers.For further information concerning our operating segments, see Note 9 of the Notes to Consolidated Financial Statements included elsewhere in Part II, Item 8, “Financial Statements and Supplementary Data” in this Annual Report on Form 10-K.Our operating segments and businesses are summarized in the following table: DIVISION BRANDS SUBSIDIARIES FACILITIES MEDICAL SYSTEMS GROUP: Villa Villa Sistemi Medicali S.p.A. (“Villa”) Milan, Italy POWER CONVERSION GROUP: Electronic Systems & Components RFI, Filtron, Sprague, Stanley RFI Corporation (“RFI”) Bay Shore, NY 2 MEDICAL SYSTEMS GROUP Our Medical Systems Group designs, manufactures, markets and sells medical and dental diagnostic imaging systems consisting of stationary and portable imaging systems, radiographic/fluoroscopic systems, dental imaging systems and digital radiography systems.All of this segment’s revenues areattributed to Villa in all years presented. On November 12, 2009, we sold our DynaRad product line and on November 24, 2009 we sold the remainder of our Del Medical U.S. business unit including our Del Medical and UNIVERSAL product lines. These dispositions have been accounted for as discontinued operations. Medical imaging systems of the types we manufacture use x-ray technology to produce diagnostic images of matter beneath an opaque surface.An imaging system principally consists of a high voltage power supply, an x-ray tube, a patient positioning system, and an image recording system, which is either film or a digital detector.X-rays are generated as a result of high voltage passing through a filament or cathode in an x-ray tube.The cathode emits energized electrons which collide with a positively charged tungsten anode within the tube.The collision of these energized electrons with the anode emits the x-ray photons or x-rays.The x-ray tube is surrounded by a lead shield which contains an opening and various filters to direct the x-rays towards the patient. The performance of the x-ray system, including image resolution, is directly linked to the precision performance of the high voltage power supply.The object to be imaged is placed between the x-ray tube and the image recording system.X-rays, which are not reflected by opaque surfaces, pass through the object and expose the film or image recording system.However, if the object is comprised of areas of varying densities or chemical compositions, x-rays will be absorbed in proportion to the density or chemical composition of the matter.As a result, the film will be exposed to a varying degree, thereby producing an image of the density or chemical variation within the object.For example, because bone has a greater density than the surrounding tissue in the body, x-rays can be used to produce an image of a skeleton.X-ray systems are differentiated by a number of key characteristics such as application, image capture technology, image resolution, accuracy, portability, size and cost.The design of an x-ray system requires complex engineering, which determines the performance factors required of the various system components. This segment designs, manufactures, markets and sells medical and dental diagnostic imaging systems worldwide in the following markets: MEDICAL SYSTEMS GROUP MARKETS SERVED Hospitals Dental Offices Teaching Institutions Government Medical Clinics Orthopedic Facilities Private Practitioners Imaging Centers Our medical imaging systems are sold under the Villa brand name.The prices of our medical imaging systems range from approximately $9,000 to $300,000 per unit, depending on the complexity and flexibility of the system. PRODUCTS GENERAL RADIOGRAPHIC SYSTEMS –For more than 100 years, conventional projection radiography has used film to create x-ray images.Conventional technology requires that x-ray film be exposed and then chemically processed to create a visible image for diagnosis. We produce a broad line of conventional radiographic products used in outpatient facilities, as well as more sophisticated and expensive x-ray systems typically used in hospitals and clinics.For example, our higher-end Apollo product line is designed to meet the broad requirements of a hospital or teaching university’s radiographic room, while our mid-range systems are suited more to the needs of medium sized hospitals, outpatient clinics and private practitioners. 3 The Moviplan product line manufactured under the Villa brand includes a variety of configurations that fit a wide range of markets, spanning from small private practices to hospitals, with a specific accent on emerging countries.A leading model is the tomographic version, which allows users to take images of multiple sections of the body.This type of system is manufactured by relatively few companies worldwide. RADIOGRAPHIC/FLUOROSCOPIC SYSTEMS – We produce a wide range of radiographic/fluoroscopic, or R/F, systems that are able to perform complex x-ray examinations with contrast liquids for sequential and real time images.The Vision and Viromatic systems are based on the “classical approach” and require the operator to stay in close contact to the equipment and the patient.These systems are often used for diagnostic gastrointestinal procedures to image the progress of a radiopaque solution (typically barium) as it travels through the digestive tract.The Apollo Remote R/F system is based on the more modern “remote control” technology and allows the technologist and radiologist to operate the system and perform the entire examination from a separate room, being totally shielded from the x-ray source.The remote controlled system is also our most flexible x-ray imaging unit as it allows skeletal, gastrointestinal, vascular, urological and gynaecological studies in the same room. Remote controlled systems like the Apollo R/F system are also widely used in connection with our digital acquisition system, DIVA, to perform digital image acquisition and real time angiographic examinations with a vast choice of image acquisition and post-processing tools.The DIVA system can also be equipped with DICOM functionalities that enable images to be sent to centralized archival units, image reviewing workstations, laser imagers, and in general allow the system to be fully integrated into PACS (Picture Archival and Communication Systems) networks within a hospital. The Apollo Remote R/F system table, with a DIVA-D digital acquisition system represents a sophisticated system and technology produced by the Medical Systems Group.Recently dynamic flat panels have become an available alternative to carry on fluoroscopy at 43 x 43 cm detector size.Villa has already released the Apollo DRF version.Implementing this new technology will help improve the productivity of the radiographic room by providing a fully digital environment for both radiographic and fluoroscopic applications.This product represents the most advanced and sophisticated system produced by the Medical Systems Group. PORTABLE AND MOBILE MEDICAL X-RAY SYSTEMS –Mobile units aremanufactured and distributed under the Villa brand and include the “Visitor” product line with high frequency generators up to 30 kilowatts that are typically used in hospitals to take radiographic images directly at the patient’s bed. DENTAL SYSTEMS – We produce a broad range of DC and AC powered intra-oral (commonly known as bite wing) x-ray systems at our Villa facility.In addition, our Rotograph Plus and Strato-2000 systems are utilized to perform panoramic images for dental applications using both analog and digital image capture technology.The most recent addition to the dental product line is the new Rotograph Evo panoramic, which inherits the “Rotograph” name that has been a landmark in the panoramic imaging for decades and brings important advances such as the possibility to use one mobile detector to perform both panoramic and cephalometric studies, with a substantial saving in the investment for the user. The digital versions of the panoramic units can easily be connected to a personal computer for immediate image reviewing, post-examination processing and cost effective printing and archival.The relatively small price differential between digital and analog panoramic units has triggered a very quick shift to digital technology in the marketplace which accounts for approximately 12% of the volume of new units sold over the past three years.The dental products are sold both with our own brand (Villa), as well as private labeled units to selected OEM customers. MAMMOGRAPHY SYSTEMS –We currently resell the Melody II system outside of the U.S.The Melody II unit is manufactured by a European-based manufacturer and sold under the Villa brand.Although we have exclusive use of the “Melody II” name, our supplier markets a similar product in several competing markets. SURGICAL C-ARMS – We sell a mobile C-arm unit called “Arcovis 3000” under the Villa brand.The product is manufactured by a European company that also sells similar products to other customers. 4 MARKETING AND DISTRIBUTION Our medical imaging systems are sold in the U.S. and internationally, principally by a network of worldwide distributors.Medical imaging system distributors are supported by our regional managers, area managers, marketing managers and technical support groups, who train distributor sales and service personnel and participate in customer calls.Due to the different markets and end use customers for dental as compared to medical imaging systems, dental products are distributed by a separate network of dental dealers who target the dental practitioners market.In addition, we manufacturermedical and dental products for certain OEM customers under their name. Technical support in the selection, use and maintenance of our products is provided to distributors and professionals by customer service representatives.We also maintain telephone hotlines to provide technical assistance to distributors during regular business hours.We have recently established the position of “Application Specialists” to maximize customer satisfaction and provide value-added services to our customers buying digital radiographic and fluoroscopic systems.Additional product and distributor support is provided through participation in medical equipment exhibitions and trade specific advertising. We typically exhibit our products at annual conferences, including the RSNA Conference in Chicago, the MEDICA Medical Conference in Dusseldorf, Germany, the European Congress of Radiology (ECR) Conference in Vienna, Austria, and the International Dental Show (IDS) in Cologne, Germany and other venues worldwide.Our products sold outside of North America are usually secured by a letter of credit to mitigate any potential credit risk, with longer terms being given to non-U.S. customers as is customary in international business. Our Company also has the capacity to participate in and win large international tenders, which require careful assessment of the commercial aspects, regulatory requirements, production planning and financial exposure.Multi-million dollar tenders have been awarded to our Villa operation in the last few years in countries, including Mexico, Lithuania, Romania, Russia and Vietnam. RAW MATERIALS AND PRINCIPAL SUPPLIERS The Medical Systems Group in most cases uses two or more alternative sources of supply for each of its raw materials, which consist primarily of mechanical subassemblies, electronic components, x-ray tubes and x-ray generators.In certain instances, however, the Medical Systems Group will use a single source of supply when directed by a customer or by need.In order to ensure the consistent quality of the Medical System Group’s products, the Company follows strict supplier evaluation and qualification procedures, and where possible, enters into strategic relationships with its suppliers to assure a continuing supply of high quality critical components. With respect to those items which are purchased from single sources, we believe that comparable items would be available in the event that there was a termination of our existing business relationships with any such supplier.Actual experience could differ materially from this belief as a result of a number of factors, including the time required to locate an alternate source for the material. The majority of the Medical System Group’s raw materials are purchased on open account from vendors pursuant to various individual or blanket purchase orders.Procurement lead times are such that the Company is not required to hold significant amounts of inventory in order to meet customer demand.The Company believes its sources of supply for the Medical Systems Group are adequate to meet its needs. COMPETITION Our Medical Systems Group competes in two major segments of the highly competitive, world-wide conventional radiographic and R/F products marketplace.Our top-tier conventional radiographic products are sold through national, regional and independent distributors.The three major competitors in this market segment are GE Healthcare Systems, a division of General Electric Company, Siemens Medical Solutions, a division of Siemens AG and Philips Medical Systems, a division of Philips Electronics N.V.They compete with us on customer support, features and breadth of product offerings.These larger competitors primarily sell directly to large hospitals and teaching institutions and sell a broader range of products designed to outfit a hospital’s entire imaging requirements. 5 In Europe, Africa, the Middle East and the Far East, competition is also represented by other mid-tier European companies, as well as local manufacturers who mainly address the middle and low market tier. Our lower-tier conventional radiographic products principally compete with several small companies based primarily in the U.S. and Europe.In some price-driven markets, we also find competition from Korean and Chinese products.Most of these companies sell through independent distributors and compete with us primarily on price, quality and performance.We believe that we can be differentiated from our competitors based on our combination of price, quality and performance, together with the strength and breadth of our independent distribution network, and the growth of our product portfolio. The markets for our products are highly competitive and subject to technological change and evolving industry requirements and standards.Cost containment and pricing is also a critical driving factor, given the threat that is being posed by the aggressive policies of Korean and Chinese manufacturers attempting to capture market share.Price erosion is not only a factor in the low-end tier, but also at top level, where all companies, including the large multinationals such as GE, Philips and Siemens are driving down their prices.We believe that these trends will continue into the foreseeable future.Some of our current and potential competitors have substantially greater financial, marketing and other resources than we do.As a result, they may be able to adapt more quickly to new or emerging technologies and changes in customer requirements, or to devote greater resources to the promotion and sale of their products than we can.Competition could increase if new companies enter the market or if existing competitors expand their product lines or intensify efforts within existing product lines.Although we believe that our products are more cost-effective than those of our primary competitors, certain competing products may have other advantages which may limit our market.There can be no assurance that continuing improvements in current or new competing products will not make them technically equivalent or superior to our products in addition to providing cost or other advantages.There can be no assurance that our current products, products under development or ability to introduce new products will enable us to compete effectively. PRODUCT DEVELOPMENT It is generally accepted that digital radiography will continue to become the dominant technology used in hospitals and imaging clinics throughout the world over the next 10 to 15 years.Currently, there are a number of competing technologies available in connection with the digitization of x-ray images.In addition, there are substantial hurdles which need to be addressed in terms of transitioning radiology practices from the current analog environment to a digital environment.These ancillary issues include image storage and retrieval and record keeping.However, due to the high cost of this technology, many institutions have not yet adopted digital technology.In addition, there is uncertainty as to which technology will be accepted as the industry-standard for image capture and communication and storage of digital image information. Many of our competitors have invested heavily into developing a digital detector. We have chosen to align with technology leaders who have already made digital investments and could benefit from our x-ray platform design, our systems integration capabilities and our worldwide dealer network.This strategy also accelerates our time-to-market with new digital solutions and avoids the significant development costs being incurred by our competitors. Consequently, our current research and development spending is focused on both enhancing our existing conventional radiographic products and continuing to enhance our digital radiographic solutions and explore partnerships with strategic vendors in the digital marketplace.The introduction of digital imaging is growing much faster in dental applications where the cost difference between traditional and digital does not represent a significant barrier.In order to more fully participate in the digital dental market, Villa has initiated a strategic partnership with a companythat providesdigital solutions for dental panoramic units. Villa is offering a full line of digital panoramic units. Spending for research and development for our Medical Systems Group was approximately $2.0 million for fiscal year 2010, $2.0 million for fiscal year 2009 and $2.5 million for fiscal year 2008. 6 TRADEMARKS AND PATENTS The majority of the Medical System Group’s products are based on technology that is not protected by patent or other rights.Within the Medical System Group, certain of our products and brand names are protected by trademarks, both in the U.S. and internationally.Because we do not have patent rights in our products, our technology may not preclude or inhibit competitors from producing products that have identical performance as our products.Our future success is dependent primarily on the technological expertise and management abilities of our employees and the strength of our relationship with our worldwide dealer network. GOVERNMENT REGULATION Our medical imaging systems are medical devices subject to regulation by the U.S. Food and Drug Administration (the “FDA”) and to regulation by foreign governmental authorities.We also are subject to various state and local regulations.Regulatory requirements include registration as a manufacturer, compliance with established manufacturing practices, procedures and quality standards, strict requirements dealing with the safety, effectiveness and other properties of the products, conformance with applicable industry standards, product traceability, adverse event reporting, distribution, record keeping, reporting, compliance with advertising and packaging standards, labeling, and radiation emitting qualities of these products.Failure to comply can result in, among other things, the imposition of fines, criminal prosecution, recall and seizure of products, injunctions restricting or precluding production or distribution, the denial of new product approvals and the withdrawal of existing product approvals. FDA’S PREMARKET CLEARANCE AND APPROVAL REQUIREMENTS In the U.S., medical devices are classified into three different categories over which the FDA applies increasing levels of regulation: Class I, Class II and Class III.Del Medical manufactures several Class I and Class II devices.Before a new Class II device can be introduced into the U.S. market, the manufacturer must obtain FDA clearance or approval through either premarket notification under Section 510(k) of the Federal Food, Drug, and Cosmetic Act, or a premarket approval under Section 515 of that Act, unless the product is otherwise exempt from the requirements. A Section 510(k) premarket notification must contain information supporting the claim of substantial equivalence, which may include laboratory results and product comparisons to existing devices.Following submission of a 510(k) application, a manufacturer may not market the device until the FDA finds the product is substantially equivalent for a specific or general intended use.FDA 510(k) clearance generally takes 90 days and may take longer if FDA requests additional information.There is no assurance the FDA will ultimately grant a clearance.The FDA may determine that a device is not substantially equivalent and may require submission and approval of a premarket approval application or require further information before it is able to make a determination regarding substantial equivalence. After a device receives 510(k) clearance, any modification made to the device requires the manufacturer to determine whether the modification could significantly affect its safety or effectiveness.If it does not, the manufacturer’s decision must be documented.If the modification could significantly affect the device’s safety and effectiveness, then the modification requires at least a new 510(k) clearance or, in some instances, could require a premarket approval.The FDA requires each manufacturer to make this determination, but the FDA can review any manufacturer’s decision.If the FDA disagrees with a manufacturer’s decision, the agency may retroactively require the manufacturer to seek 510(k) clearance or premarket approval.The FDA also can require the manufacturer to cease marketing the modified device or recall the modified device (or both) until 510(k) clearance or premarket approval is obtained.We have made minor modifications to our products and, using the guidelines established by the FDA, have determined that these modifications do not require us to file new 510(k) submissions.If the FDA disagrees with our determinations, we may not be able to sell one or more of our products until the FDA have cleared new 510(k) submissions for these modifications. All of our products marketed in the U.S. have met the appropriate FDA requirements for marketing, either because they were exempt from submission or through 510(k) clearance.We continuously evaluate our products for any required new submission for changes or modifications. 7 PERVASIVE AND CONTINUING FDA REGULATION Numerous FDA regulatory requirements apply to our products as well as to components manufactured by some of our suppliers.These requirements include: ● The FDA’s quality system regulation which requires manufacturers to create, implement and follow numerous design, testing, control, documentation and other quality procedures; and ● Medical device reporting regulations, which require that manufacturers report to the FDA certain types of adverse and other events involving their products. Class II devices may also be subject to special controls, such as performance standards, post-market surveillance, patient registries and FDA guidelines that may not apply to Class I devices.Our products are currently subject to FDA guidelines for 510(k) cleared devices and are not subject to any other form of special controls.We believe we are in compliance with the applicable FDA guidelines, but we could be required to change our compliance activities or be subject to other special controls if the FDA changes its existing regulations or adopts new requirements. We and some of our suppliers are subject to inspection and market surveillance by the FDA to determine compliance with regulatory requirements.If the FDA finds that either we or a supplier have failed to adequately comply, the agency can institute a wide variety of enforcement actions, ranging from a public warning letter to more severe sanctions such as: fines, injunctions and civil penalties; recall or seizure of our products; the imposition of operating restrictions, partial suspension or total shutdown of production; the refusal of our requests for 510(k) clearance or premarket approval of new products; the withdrawal of 510(k) clearance or premarket approval already granted; and criminal prosecution. The FDA also has the authority to require repair, replacement or refund of the cost of any medical device manufactured or distributed by us.Our failure to comply with applicable requirements could lead to an enforcement action that may have an adverse effect on our financial condition and results of operations. OTHER FEDERAL AND STATE REGULATIONS As a participant in the health care industry, we are subject to extensive and frequently changing regulation under many other laws administered by governmental entities. FOREIGN GOVERNMENT REGULATION Our products are also regulated outside the U.S. as medical devices by foreign governmental agencies, similar to the FDA, and are subject to regulatory requirements, similar to the FDA’s, in the countries in which we plan to sell our products.We work with our foreign distributors to obtain the foreign regulatory approvals necessary to market our products outside of the U.S.In certain foreign markets, it is necessary to obtain ISO 9001 certification, which is analogous to compliance with the FDA’s Good Manufacturing Practices requirements.It is also necessary to obtain ISO 13485 certification, which specifies requirements for a quality system to be used for design and development, production, installation and servicing of medical devices.We have obtained ISO 9001 certification and ISO 13485 certification for our medical systems manufacturing facility.In many European Communities and other international locations it is necessary or desirable to have a “CE” (Communities of Europe) mark on our products.This involves substantial testing by a third party such as Underwriters Laboratories or Electronics Testing Laboratories and for some devices, a certificate from a notified body declaring conformance to applicable directives and regulations.We have completed the necessary third party testing at ourmanufacturing location, maintain the necessary certifications and are qualified to place the CE mark on all products intended for sale in such countries.The time and cost required in obtaining market authorization from other countries and the requirements for licensing a product in another country may differ significantly from FDA requirements. No assurance can be given that the FDA or foreign regulatory agencies will give the requisite approvals or clearances for any of our medical imaging systems and other products under development on a timely basis, if at all.Moreover, after clearance is given, both in the case of our existing products and any future products, these agencies can later withdraw the clearance or require us to change the system or our manufacturing process or labeling, to supply additional proof of its safety and effectiveness, or to withdraw, recall, repair, replace or refund the cost of the medical system, if it is shown to be hazardous or defective. 8 DISCONTINUED OPERATIONS On November 24, 2009, the Company sold the Del Medical Imaging U.S. business.It is reflected as a discontinued operation in the financial statements of the Company and prior periods have been restated.See Notes to Consolidated Financial Statements included elsewhere in Part II, Item 8, “Financial Statements and Supplementary Data” in this Annual Report on Form 10-K. The results of this business disposition are reported as a loss from discontinued operations in our financial statements in accordance with Accounting Standards Codification (“ASC”) 360 “Property, Plant and Equipment”. POWER CONVERSION GROUP Our Power Conversion Group designs, manufactures, markets and sells high voltage precision components and sub-assemblies and electronic noise suppression components for a variety of applications.These products are utilized by original equipment manufacturers (“OEMs”) who build systems that are used in a broad range of markets.Our products are sold under the following industry brands: RFI, Filtron, Sprague and Stanley.This segment is comprised of electronic systems and components. This segment designs and manufactures key electronic components such as transformers, magnetics, noise suppression filters and high voltage capacitors for use in precision regulated high voltage applications.Noise suppression filters and components are used to help isolate and reduce the electromagnetic interference (commonly referred to as “noise”) among the different components in a system sharing the same power source.Examples of systems that use our noise suppression products include aviation electronics, mobile and land-based telecommunication systems and missile guidance systems. 9 The Power Conversion Group provides subsystems and components which are used in the manufacture of medical electronics, military and industrial applications as follows: POWER CONVERSION GROUP MARKETS SERVED AEROSPACE, DEFENSE & HOMELAND SECURITY INDUSTRIAL/COMMERCIAL Guidance & Weapons Systems Induction Heating Communications Meteorological Radar Systems Power Systems Military Shelters Satellite Power Systems Shielded Rooms/Enclosures Aerospace Electronics Power Systems Aircraft Lighting Systems Telecommunication Electronics TELECOMMUNICATIONS MEDICAL Telecom Equipment for Voice & Data Transmission Radiation Oncology Telephone Switching Systems Magnetic Resonance Imaging (“MRI”) CT Imaging X-Ray PRODUCTS MILITARY APPLICATIONS – Through our relationships with many of the federal government’s top defense suppliers, such as Raytheon, Boeing, Lockheed Martin and Northrop Grumman, we supply electronic components for various classified and unclassified programs including radar systems, guidance systems, weapons systems and communication electronics. INDUSTRIAL APPLICATIONS – Our high voltage power components and EMI filters are used in many leading-edge high technology scientific and industrial applications by OEMs, universities and private research laboratories.Some industrial applications using high voltage subsystems include DNA sequencing, molecular analysis, printed circuit board inspection, structural inspection, food and mail sterilization and semiconductor capital equipment. MARKETING, SALES AND DISTRIBUTION We market our Power Conversion Group products through in-house sales personnel, independent sales representatives in the U.S., and international agents in Europe, Asia, the Middle East, Canada and Australia.Our sales representatives are compensated primarily on a commission basis and the international agents are compensated either on a commission basis or act as independent distributors.Our marketing efforts emphasize our ability to custom engineer products to optimal performance specifications.We emphasize team selling where our sales representatives, engineers and management personnel all work together to market our products.We also market our products through catalogs and trade journals and participation in industry shows.Sales of the Company’s products are typically on open account with 30 day terms.New accounts are established with cash on delivery or cash in advance terms. RAW MATERIALS AND PRINCIPAL SUPPLIERS The Power Conversion Group in most cases uses two or more alternative sources of supply for each of its raw materials, which consist primarily of electronic components and subassemblies, metal enclosures for its products and certain other materials.In certain instances, however, the Power Conversion Group will use a single source of supply when directed by a customer or by need.In order to ensure the consistent quality of the Power Conversion Group’s products, the Company performs certain supplier evaluation and qualification procedures, and where possible, enters into strategic partnerships with its suppliers to assure a continuing supply of high quality critical components. With respect to those items which are purchased from single sources, we believe that comparable items would be available in the event that there was a termination of our existing business relationships with any such supplier. 10 Actual experience could differ materially from this belief as a result of a number of factors, including the time required to locate an alternate source for the material. The majority of the Power Conversion Group’s raw materials are purchased on open account from vendors pursuant to various individual or blanket purchase orders.Procurement lead times are such that the Company is not required to hold significant amounts of inventory in order to meet customer demand.The Company believes its sources of supply for the Power Conversion Group are adequate to meet its needs. COMPETITION Our Power Conversion Group competes with several small, privately owned suppliers of electronic systems and components.From our perspective, competition is primarily based on each company’s design, service and technical capabilities, and secondarily on price.Excluding the OEMs that manufacture their own components, based on market intelligence we have gathered, we believe that we are among the top two or three in market share in supplying these products. The markets for our products are subject to limited technological changes and gradually evolving industry requirements and standards.We believe that these trends will continue into the foreseeable future.Some of our current and potential competitors may have substantially greater financial, marketing and other resources than we do.As a result, they may be able to adapt more quickly to new or emerging technologies and changes in customer requirements, or to devote greater resources to the promotion and sale of their products than we can.Competition could increase if new companies enter the market or if existing competitors expand their product lines or intensify efforts within existing product lines.Although we believe that our products are more cost-effective than those of our primary competitors, certain competing products may have other advantages which may limit our market.There can be no assurance that continuing improvements in current or new products will not make them technically equivalent or superior to our products in addition to providing cost or other advantages.There can be no assurance that our current products, products under development or our ability to introduce new products will enable us to compete effectively. PRODUCT DEVELOPMENT We have a well developed engineering and technical staff in our Power Conversion Group.Our technical and scientific employees are generally employed in the engineering departments at our RFI business unit, and split their time, depending on business mix and their own technical background, between supporting existing production and development and research efforts for new product variations or new customer specifications.Our products include transformers, noise suppression filters and high voltage capacitors for use in precision regulated high voltage applications.Noise suppression filters and components are used to help isolate and reduce the electromagnetic interference (commonly referred to as “noise”) among the different components in a system sharing the same power source.Examples of systems that use our noise suppression products include aviation electronics, mobile and land-based telecommunication systems and missile guidance systems. TRADEMARKS AND PATENTS The majority of the Power Conversion Group’s products are based on technology that is not protected by patent or other rights.Within the Power Conversion Group, certain of our products and brand names are protected by trademarks, both in the U.S. and internationally.Our future success is dependent primarily on the technological expertise and management abilities of our employees. GOVERNMENT REGULATION We are subject to various U.S. government guidelines and regulations relating to the qualification of our non-medical products for inclusion in government qualified product lists in order to be eligible to receive purchase orders from a government agency or for inclusion of a product in a system which will ultimately be used by a governmental agency.We have had many years of experience in designing, testing and qualifying our products for sale to governmental agencies.Certain government contracts are subject to cancellation rights at the Government’s election.We have experienced no material termination of any government contract and are not aware of any pending terminations of government contracts. 11 On May 24, 2007, the Company’s RFI subsidiary was served with a subpoena to testify before a grand jury of the United States District Court, Eastern District of New York to provide items and records from its Bay Shore, New York offices in connection with U.S. Department of Defense (“DOD”) contracts.A search warrant from the United States District Court, Eastern District of New York was issued and executed with respect to such offices.The Company believes that it is in full compliance with the quality standards that its customers require and is fully cooperating with investigators to assist them with their review.The Company’s RFI subsidiary is continuing to ship products to the U.S. Government as well as to its commercial customers. DISCONTINUED OPERATION As of July 31, 2004, the DHV division was classified as a discontinued operation.This division manufactured and sold high voltage power systems, primarily for security, medical, scientific, military and industrial OEM applications.The results of this operation are segregated on the accompanying financial statements as income or loss from discontinued operation. SEASONALITY Revenue in both operating segments is typically lower during the first quarter of each fiscal year due to the shutdown of operations in our Milan, Italy (Medical Systems Group) and Bay Shore, New York (Power Conversion Group) facilities for part of August as a result of both vacation schedules and year-end physical inventories. BACKLOG Consolidated backlog at July 31, 2010 was $11.9 million versus backlog at August 1, 2009 of approximately $10.6 million.The backlog in the Power Conversion Group of $4.2 million decreased $0.3 million from levels at the beginning of the fiscal year while there was a $1.6 million increase in the fiscal year end backlog of our Medical Systems segment from August 1, 2009 reflecting higher bookings during the twelve month period in international markets.Substantially all of the backlog should result in shipments within the next 12 to 15 months. GEOGRAPHIC AREAS For further information about Geographic areas the Company operates in, as well as other segment related disclosures, refer to Note 9 of the Notes to Consolidated Financial Statements in Part II, Item 8, “Financial Statements and Supplementary Data” in this Annual Report on Form 10-K. Item 1ARISK FACTORS Prospective investors should carefully consider the following risk factors, together with the other information contained in this Annual Report on Form 10-K, in evaluating the Company and its business before purchasing our securities.In particular, prospective investors should note that this Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”) and that actual results could differ materially from those contemplated by such statements.The factors listed below represent certain important factors which we believe could cause such results to differ.These factors are not intended to represent a complete list of the general or specific risks that may affect us.It should be recognized that other risks may be significant, presently or in the future, and the risks set forth below may affect us to a greater extent than indicated. Recent and future economic conditions, including turmoil in the financial and credit markets, may adversely affect our business. Recent economic conditions may adversely affect our business, including as a result of the potential impact on the medical imaging and power conversion system industries, our customers, our financing and other contractual arrangements. In addition, conditions may remain depressed in the future or may be subject to further deterioration.Recent or future developments in the U.S. and global economies may lead to a reduction in spending on the products we provide, which could have an adverse impact on sales of our products. 12 Although on September 1, 2010, we completed a mortgage financing on our property in Bay Shore, New York and received approximately $2.5 million at 4.9% payable over 10 years, the tightening of the credit markets and recent or future turmoil in the financial markets could also make it more difficult for us to refinance our existing Italian credit facility, to enter into agreements for indebtedness or to obtain funding through the issuance of the Company’s securities.Specifically, the tightening of the credit markets and turmoil in the financial markets could make it more difficult or impossible for us to obtain financing. Worsening economic conditions could also result in difficulties for financial institutions (including bank failures) and other parties that we may do business with, which could potentially, impair our ability to access financing under our Italian credit facility or to otherwise recover amounts as they become due under our other contractual arrangements. We do not intend to pay dividends on shares of our common stock in the foreseeable future. We currently expect to retain our future earnings, if any, for use in the operation and expansion of our business.We do not anticipate paying any cash dividends on shares of our common stock in the foreseeable future. Compliance with changing regulation of corporate governance and public disclosure may result in additional expenses. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes Oxley Act of 2002, are creating uncertainty for companies such as ours.We are committed to maintaining high standards of corporate governance and public disclosure.As a result, we intend to invest reasonably necessary resources to comply with evolving standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue generating activities to compliance activities, which could harm our business prospects. Our common stock has been delisted from the Nasdaq national market and we cannot predict when or if it ever will be listed on any national securities exchange. Due to our past failure to comply with the United States Securities Laws, our common stock was suspended from trading on the NASDAQ National Market in December 2000 because we had not filed an Annual Report for the year ended July 29, 2000 within the SEC’s prescribed time period.Current pricing information on our common stock has been available on the Over the Counter Bulletin Board (the “OTCBB”).The OTCBB is an over-the-counter market which generally provides significantly less liquidity than established stock exchanges and quotes for stocks included in the OTCBB are not listed in the financial sections of newspapers.Therefore, prices for securities traded solely in the OTCBB may be difficult to obtain, and shareholders may find it difficult to resell their shares.In order to be re-listed, we will need to meet certain listing requirements.There can be no assurance that we will be able to meet such listing requirements. Failure by us to adhere to our administrative agreement with the defense logistics agency could result in our debarment from doing business with the U.S. government. On April 5, 2005, the Company announced that it had reached an administrative agreement with the U.S. Defense Logistics Agency (the “DLA”), a component of the U.S. Department of Defense (the “DOD”), which provides that RFI will not be debarred from doing business with the U.S. Government entities as long as RFI maintains its compliance program and adheres to the terms of the administrative agreement.If RFI fails to maintain its compliance program or RFI or the Company fails to adhere to the terms of the administrative agreement, the DLA could debar the Company from doing business with U.S. Government entities. 13 On May 24, 2007, the Company’s RFI subsidiary was served with a subpoena to testify before a grand jury of the United States District Court, Eastern District of New York and to provide items and records from its Bay Shore, New York offices in connection with U.S. DOD contracts.A search warrant from the United States District Court, Eastern District of New York was issued and executed with respect to such offices.The Company believes that it is in full compliance with the quality standards that its customers require and is fully cooperating with investigators to assist them with their review.The Company’s RFI subsidiary is continuing to ship products to the U.S. Government as well as to its commercial customers. Our business is based on technology that is not protected by patent or other rights. The technology and designs underlying our products are unprotected by patent rights.Our future success is dependent primarily on unpatented trade secrets and on the innovative skills, technological expertise and management abilities of our employees.Because we do not have patent rights in our products, our technology may not preclude or inhibit competitors from producing products that have identical performance as our products.In addition, we cannot guarantee that any protected trade secret could ultimately be proven valid if challenged.Any such challenge, with or without merit, could be time consuming to defend, result in costly litigation, divert management’s attention and resources and, if successful, require us to pay monetary damages. We may not be able to compete successfully. A number of foreign and domestic companies have developed, or are expected to develop, products that compete or will compete with our products.Many of these competitors offer a range of products in areas other than those in which we compete, which may make such competitors more attractive to hospitals, radiology clients, general purchasing organizations and other potential customers.In addition, many of our competitors and potential competitors are larger and have greater financial resources than we do and offer a range of products broader than our products.Some of the companies with which we now compete or may compete in the future have or may have more extensive research, marketing and manufacturing capabilities and significantly greater technical and personnel resources than we do, and may be better positioned to continue to improve their technology in order to compete in an evolving industry. Our delay or inability to obtain any necessary U.S. or foreign regulatory clearances or approvals for our products could harm our business and prospects. Our medical imaging products are the subject of a high level of regulatory oversight.Any delay in our obtaining or our inability to obtain any necessary U.S. or foreign regulatory approvals for new products could harm our business and prospects.There is a limited risk that any approvals or clearances, once obtained, may be withdrawn or modified which could create delays in shipping our product, pending re-approval.Medical devices cannot be marketed in the U.S. without clearance or approval by the FDA.Our Medical Systems Group business must be operated in compliance with FDA Good Manufacturing Practices, which regulate the design, manufacture, packing, storage and installation of medical devices.Our manufacturing facilities and business practices are subject to periodic regulatory audits and quality certifications and we do self audits to monitor our compliance.In general, corrective actions required as a result of these audits do not have a significant impact on our manufacturing operation; however there is a limited risk that delays caused by a potential response to extensive corrective actions could impact our operations.Virtually all of our products manufactured or sold overseas are also subject to approval and regulation by foreign regulatory and safety agencies.If we do not obtain these approvals, we could be precluded from selling our products or required to make modifications to our products which could delay bringing our products to market. We must rapidly develop new products in order to compete effectively. Technology in our industry, particularly in the x-ray and medical imaging businesses, evolves rapidly, and making timely product innovations is essential to our success in the marketplace.The introduction by our competitors of products with improved technologies or features may render our existing products obsolete and unmarketable.If we cannot develop products in a timely manner in response to industry changes, or if our products do not perform well, our business and financial condition will be adversely affected.Also, our new products may contain defects or errors which give rise to product liability claims against us or cause the products to fail to gain market acceptance. 14 It is generally accepted that digital radiography will become the dominant technology used in hospitals and imaging clinics throughout the world over the next 10 to 15 years.Currently, there are a number of competing technologies available in connection with the digitization of x-ray images.However, due to the high cost of this technology, many institutions have not yet adopted digital technology.In addition, there is uncertainty as to which technology system will be accepted as the industry leading protocol for image digitization and communication.Lack of an adequate digital capability could impact our business and result in a loss of market share. A shortage of an adequate supply of raw materials could increase our costs and cause a delay in our ability to ship product and fulfill orders.A large portion of our manufacturing costs consist of the cost of materials and an increase in these costs could adversely impact our gross margins. We rely on external sources to supply raw materials, which consist primarily of mechanical subassemblies, electronic components, x-ray tubes and x-ray generators in the Medical Systems Group and electronic components and subassemblies and metal enclosures for its products in the Power Conversion Group.Our ability to meet future demand and manufacture our product is dependent on these sources of supply.If disruptions in these sources of supply cause shortages of raw materials, our ability to ship products to customers will be impacted.In addition, due to the high material cost component of our manufactured goods, our gross margins would be adversely impacted by increases in raw material costs we may be unable to pass along to our customers due to market conditions. Due to the significance of our international operations, political or economic changes in the various countries or regions we manufacture in or sell our products to could impact our financial condition. International sales, including products manufactured at our facility in Milan, Italy, comprised 78% and 73% of consolidated revenues for fiscal years 2010 and 2009, respectively. Our future results could be adversely affected by a variety of international risks, including unfavorable foreign currency exchange rates; difficulties in managing and staffing international operations, political or social unrest; economic instability or natural disasters; environmental or trade protection measures; changes in governmental or other entities buying patterns and tender order procedures; changes in other regulatory or certification requirements.In addition, any changes in Italian tax laws including changes in withholding on dividends from our Italian subsidiary or other restrictions on transfers of funds to the U.S. could impact our financial condition. We may not be able to obtain additional financing. The Company does not currently have a U.S. credit facility to finance working capital needs.Management believes that if financing is needed, they would be able to obtain new asset based financing on the Company’s U.S. subsidiary. In addition, the Company may be able to dividend necessary funds from its foreign subsidiary, although this is not planned.Although on September 1, 2010 the Company completed a mortgage financing on our property in Bay Shore, New York, and received approximately $2.5 million payable over 10 years at an annual rate of interest of 4.9%, the Company can make no assurances that it will be able to obtain additional financing in the future on terms favorable to the Company or at all. We must conduct our business operations without infringing on the proprietary rights of third parties. Although we believe our products do not infringe on the intellectual property rights of others, there can be no assurance that infringement claims will not be asserted against us in the future or that, if asserted, any infringement claim will be successfully defended.A successful claim, or any claim, against us could distract our management’s attention from other business concerns and adversely affect our business, financial condition and results of operations. There is a risk that our insurance will not be sufficient to protect us from product liability claims, or that in the future product liability insurance will not be available to us at a reasonable cost, if at all. Our business involves the risk of product liability claims inherent to the business.We maintain product liability insurance subject to certain deductibles and exclusions.There is a risk that our insurance will not be sufficient to protect us from product liability claims, or that product liability insurance will not be available to us at a reasonable cost, if at all.An uninsured or underinsured claim could materially harm our operating results or financial condition. 15 We face risks associated with handling hazardous materials and products. Our research and development activity involves the controlled use of hazardous materials, such as toxic and carcinogenic chemicals.Although we believe that our safety procedures for handling and disposing of such materials comply with the standards prescribed by federal, state and local regulations, we cannot completely eliminate the risk of accidental contamination or injury from these materials.In the event of an accident, we could be held liable for any resulting damages, and such liability could be extensive. We are also subject to substantial regulation relating to occupational health and safety, environmental protection, hazardous substance control and waste management and disposal.The failure to comply with such regulations could subject us to, among other things, fines and criminal liability. Our business could be harmed if our products contain undetected errors or defects or do not meet customer specifications. We are continuously developing new products and improving our existing products.Newly introduced or upgraded products can contain undetected errors or defects.In addition, these products may not meet their performance specifications under all conditions or for all applications.If, despite our internal testing and testing by our customers, any of our products contains errors or defects, or any of our products fails to meet customer specifications, we may be required to recall or retrofit these products.We may not be able to do so on a timely basis, if at all, and may only be able to do so at considerable expense.In addition, any significant reliability problems could result in adverse customer reaction and negative publicity and could harm our business and prospects. The seasonality of our revenue may adversely impact the market prices for our shares. Our revenue is typically lower during the first quarter of each fiscal year due to the shut-down of operations in our Milan, Italy and Bay Shore, New York facilities for part of August.This seasonality causes our operating results to vary from quarter to quarter and these fluctuations could adversely affect the market price of our common stock. A significant number of our shares will be available for future sale and could depress the market price of our stock. As of July 31, 2010, an aggregate of 22,718,306 shares of our common stock were outstanding.In addition, as of July 31, 2010 there were outstanding options to purchase 2,563,190 shares of our common stock, 2,124,561 of which were fully vested. Sales of large amounts of our common stock in the market could adversely affect the market price of the common stock and could impair our future ability to raise capital through offerings of our equity securities.A large volume of sales by holders exercising options could have a significant adverse impact on the market price of our common stock. We have a limited trading market and our stock price may be volatile. There is a limited public trading market for our common stock in the Over-the-Counter “OTC” Market.We cannot assure you that a regular trading market for our common stock will ever develop or that, if developed, it will be sustained. The experiences of other small companies indicate that the market price for our common stock could be highly volatile.Many factors could cause the market price of our common stock to fluctuate substantially, including: 16 ● future announcements concerning us, our competitors or other companies with whom we have business relationships; ● changes in government regulations applicable to our business; ● overall volatility of the stock market and general economic conditions; ● changes in our earnings estimates or recommendations by analysts; and ● changes in our operating results from quarter to quarter. Accordingly, substantial fluctuations in the price of our common stock could limit the ability of our current shareholders to sell their shares at a favorable price. The Company may submit, from time to time, proposals to shareholders to amend the company’s certificate of incorporation or to increase the number of common shares authorized. At a special meeting of shareholders of the Company held on November 17, 2006, the Company’s shareholders approved an Amendment to the Certificate of Incorporation of the Company to increase the number of authorized shares of the Company’s common stock, par value $0.10 per share, from twenty million (20,000,000) shares to fifty million (50,000,000) shares and the Board of Directors have also recommended to shareholders for approval at aspecial meeting of shareholders to be held on October 13, 2010, a proposal to increase the aggregate number of shares of common stock authorized to be issued by the Company from 50,000,000 to 100,000,000 in order to have a sufficient number of shares of common stock to provide a reserve of shares available for issuance to meet business needs as they may arise in the future. Such business needs may include, without limitation, rights offerings (including a currently contemplated rights offering following the proposed increase in authorized shares up to 100,000,000 shares, which the Company proposes to offer up to 24,999,224 shares of common stock), financings, acquisitions, establishing strategic relationships with corporate partners, providing equity incentives to employees, officers or directors, stock splits or similar transactions.Recently, our Board of Directors recommended to shareholders a proposed reverse stock split and forward stock split.If the shareholders approve the reverse stock split and forward stock split and the Board of Directors decides to implement them, the number of authorized shares of our common stock will not change by virtue of the reverse stock split and forward stock split and the Company will have additional shares of common stock which may be issued.Issuances of any additional shares for these or other reasons could prove dilutive to current shareholders or deter changes in control of the Company, including transactions where the shareholders could otherwise receive a premium for their shares over then current market prices. ITEM 1BUNRESOLVED STAFF COMMENTS Not applicable. ITEM 2PROPERTIES The following is a list of our principal properties, classified by segment and subsidiary: SEGMENT LOCATION APPROX. FLOOR AREA IN SQ. FT. PRINCIPAL USES OWNED/LEASED (EXPIRATION DATE IF LEASED) MEDICAL SYSTEMS GROUP: Villa Sistemi Medicali Milan, Italy Design and manufacturing Leased (2011)(1) POWER CONVERSION GROUP: RFI Bay Shore, NY Corporate Headquarters, Design and manufacturing Owned(2) Villa has the option to purchase this property at the conclusion of this lease.The Company intends to exercise this option in March 2011. On September 1, 2010, RFI entered into a mortgage on this property in favor of People’s Bank in the amount of $2.5 million payable over 10 years at an annual rate of interest of 4.9%. 17 We believe that our current facilities are sufficient for our present and anticipated future requirements.The Company’s manufacturing operations run on one shift and we have the ability to add a second shift, if needed. ITEM 3LEGAL PROCEEDINGS RFI On May 24, 2007, the Company’s Power Conversion subsidiary, RFI Corporation (“RFI”), was served with a subpoena to testify before a grand jury of the United States District Court of New York and to provide items and records from its Bay Shore, NY offices in connection with U.S. Department of Defense contracts.A search warrant from the United States District Court, Eastern District of New York was issued and executed with respect to such offices.The Company believes that it is in full compliance with the quality standards that its customers require and is fully cooperating with investigators to assist them with their review.RFI continues to ship products to the U.S. Government, as well as to its commercial customers. OTHER From time to time, the Company may be a defendant in legal actions in various U.S. and foreign jurisdictions arising from the normal course of business. ITEM 4[Removed and Reserved] 18 PART II ITEM 5MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Effective May 11, 2007, our common stock commenced trading on the Over the Counter “OTC” Bulletin Board under the symbol “DGTC.OB”.Prior to that, they had been traded on the “pink sheets,” under the symbol “DGTC.PK”.The OTC is an over-the-counter market which provides significantly less liquidity than established stock exchanges, and quotes for stocks included in the OTC are not listed in the financial sections of newspapers as are those for established stock exchanges.Our securities had been suspended from trading on the NASDAQ National Market on December 19, 2000 because we had not filed an Annual Report for the year ended July 29, 2000 within the SEC’s prescribed time period. As of September 27, 2010, there were approximately 729 holders of record of our common stock.The following table shows the high and low sales prices per share of our common stock for the past eight quarters, as reported by the over the counter market.The over-the-counter market quotations listed below reflect inter-dealer prices, without retail mark-up, mark down or commission and may not represent actual transactions. FISCAL PERIOD HIGH LOW FISCAL 2010 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter FISCAL 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter We have not paid any cash dividends, except for the payment of cash in lieu of fractional shares, since 1983. We do not intend to pay any cash dividends in the foreseeable future. Information concerning securities authorized for issuance under our equity compensation plans appears in PartIII, Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters under the caption “Equity Compensation Plan Information,” which is incorporated herein by reference. 19 ITEM 6SELECTED FINANCIAL DATA The selected income statement data presented for the fiscal years ended July 31, 2010, August 1, 2009 and August 2, 2008 and the balance sheet data as of July 31, 2010 and August 1, 2009 have been derived from our audited consolidated financial statements included in Part II, Item 8, of this Annual Report on Form 10-K.The income statement data for the years ended July 28, 2007 and July 29, 2006, and the balance sheet data as of August 2, 2008, July 28, 2007 and July 29, 2006 have been derived from audited financial statements not included herein.This selected financial data should be read in conjunction with the Consolidated Financial Statements and related notes included in Part II, Item 8, “Financial Statements and Supplementary Data” thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” In Part II, Item 7 of this Form 10-K. FISCAL YEARS ENDED (IN THOUSANDS EXCEPT PER SHARE AMOUNTS) JULY 31, 2010 AUGUST 1, 2009 AUGUST 2, 2008 JULY 28, 2007 JULY 29, 2006 INCOME STATEMENT DATA: Net sales $ Gross margin Selling, general and administrative Research and development Litigation settlement costs - 60 - Operating income Non-controlling interest - Provision for income taxes Income from continuing operation 16 Discontinued operation, net of taxes ) Net income (loss) ) ) 94 Net income (loss) per share – Basic Continuing operations $ $ ) $ $ $ Discontinued operation ) Net income (loss) per basic share $ ) $ ) $ $ $ Net income (loss) per share – Diluted Continuing operations $ $ ) $ $ $ Discontinued operation ) Net income (loss) per diluted share $ ) $ ) $ $ $ Weighted average shares outstanding – Basic Weighted average shares outstanding – Diluted BALANCE SHEET DATA: Working capital $ Total assets Long-term debt and subordinated note 95 Shareholders’ equity 20 ITEM 7MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD LOOKING STATEMENTS In addition to other information in this Registration Statement, this Management’s Discussion and Analysis of Financial Condition and Results of Operations contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements are based on current expectations and the current economic environment.We caution that these statements are not guarantees of future performance.They involve a number of risks and uncertainties that are difficult to predict including, but not limited to, our ability to implement our business plan, retention of management, changing industry and competitive conditions, obtaining anticipated operating efficiencies, securing necessary capital facilities and favorable determinations in various legal and regulatory matters.Actual results could differ materially from those expressed or implied in the forward-looking statements.Important assumptions and other important factors that could cause actual results to differ materially from those in the forward-looking statements are specified in the Company’s filings with the SEC including the Company’s Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. OVERVIEW The Company is primarily engaged in the design, manufacture and marketing of cost-effective medical and dental diagnostic imaging systems consisting of stationary and portable imaging systems, radiographic/ fluoroscopic systems, dental imaging systems and digital radiography systems.The Company also manufactures electronic filters, high voltage capacitors, pulse modulators, transformers and reactors, and a variety of other products designed for industrial, medical, military and other commercial applications.We manage our business in two operating segments: our Medical Systems Group and our Power Conversion Group.In addition, we have a third reporting segment, other, comprised of certain unallocated corporate General and Administrative expenses.See Part I, Item 1, “Business-Operating Segments” of this Annual Report on Form 10-K for discussions of the Company’s segments. On November 24, 2009, we soldDel Medical Imaging, a U.S. based business.It is reflected as a discontinued operation in the financial statements of the Company and prior periods have been restated.See Notes to Consolidated Financial Statements included in Part II, Item 8, “Financial Statements and Supplementary Data” in this Annual Report on Form 10-K. CRITICAL ACCOUNTING POLICIES Complete descriptions of significant accounting policies are outlined in Note 1 of the Notes to Consolidated Financial Statements included in Part II, Item 8, “Financial Statements and Supplementary Data” of this Annual Report on Form 10-K.Within these policies, we have identified the accounting for revenue recognition, deferred tax assets, the allowance for obsolete and excess inventory and goodwill as being critical accounting policies due to the significant amount of estimates involved.In addition, for interim periods, we have identified the valuation of finished goods inventory as being critical due to the amount of estimates involved. REVENUE RECOGNITION The Company recognizes revenue upon shipment, provided there is persuasive evidence of an arrangement, there are no uncertainties concerning acceptance, the sales price is fixed, collection of the receivable is probable and only perfunctory obligations related to the arrangement need to be completed.The Company’s products are covered primarily by one year warranty plans and in some cases optional extended warranties for up to five years are offered.The Company establishes allowances for warranties on an aggregate basis for specifically identified, as well as anticipated, warranty claims based on contractual terms, product conditions and actual warranty experience by product line.The Company recognizes service revenue when repairs or out of warranty repairs are completed.These repairs are billed to the customers at market rates.The Company periodically evaluates the collectibility of their accounts receivable and provides an allowance for doubtful accounts when collection is not certain. 21 DEFERRED INCOME TAXES The Company accounts for deferred income taxes in accordance with ASC 740 “Income Taxes” whereby we recognize deferred income tax assets and liabilities for temporary differences between financial reporting basis and income tax reporting basis and for tax credit carry forwards. The Company periodically assesses the realization of our net deferred income tax assets.This evaluation is primarily based upon current operating results and expectations of future operating results.A valuation allowance is recorded if the Company believes its net deferred income tax assets will not be realized.Our determination is based on what we believe will be the more likely than not result. During fiscal years 2010, 2009 and 2008, the Company’s foreign tax reporting entity was profitable and its U.S. tax reporting entities incurred a taxable loss.Based primarily on these results, the Company concluded that it should maintain a 100% valuation allowance on its net U.S. deferred tax assets.As of July 31, 2010, the Company continues to carry a 100% valuation allowance on its net U.S. deferred income tax assets. The Company recorded a tax expense with respect to its foreign subsidiary’s income in all periods presented and based on a more likely than not standard, believes that the foreign subsidiary’s net deferred income tax asset of $0.4 million at July 31, 2010 will be realized. The Company’s foreign subsidiary operates in Italy.Fiscal 2008 income tax expense includes a charge that reduces the carrying value of the foreign subsidiary’s net deferred income tax asset resulting from an income tax rate reduction in Italy. Additionally, the Company’s deferred income tax liabilities as of July 28, 2007 included the estimated tax obligation that would have been incurred upon a distribution of the foreign subsidiary’s earnings to its U.S. parent.This tax liability was recorded as the foreign subsidiary had routinely distributed monies to its U.S. parent.Based on operating results, expectations of future results and available cash and credit in the U.S., the Company determined it no longer intends to repatriate monies and reversed this tax obligation during fiscal 2008.This reversal resulted in an adjustment to available net operating loss carryforwards and the related valuation allowance.In addition, there was a reduction in tax expense for fiscal 2008 resulting from the reversal of accrued Italian withholding taxes on undistributed earnings. EXCESS AND OBSOLETE INVENTORY We re-evaluate our allowance for obsolete inventory once a quarter, and this allowance comprises the most significant portion of our inventory reserves.The re-evaluation of reserves is based on a written policy, which requires at a minimum that reserves be established based on our analysis of historical actual usage on a part-by-part basis.In addition, if management learns of specific obsolescence in addition to this minimum formula, these additional reserves will be recognized as well.Specific obsolescence might arise due to a technological or market change, or based on cancellation of an order.As we typically do not purchase inventory substantially in advance of production requirements, we do not expect cancellation of an order to be a material risk.However, market or technology changes can occur. VALUATION OF FINISHED GOODS INVENTORIES In addition, we use certain estimates in determining interim operating results.The most significant estimates in interim reporting relate to the valuation of finished goods inventories.For certain subsidiaries, for interim periods, we estimate the amount of labor and overhead costs related to finished goods inventories.These estimates are revised based on actual results at year end.As of July 31, 2010, finished goods represented 22.8% of the gross carrying value of our total gross inventory.We believe the estimation methodologies used are appropriate and are consistently applied. 22 GOODWILL The Company’s goodwill is subject to, at a minimum, an annual fourth fiscal quarter impairment assessment of its carrying value.Goodwill impairment is deemed to exist if the net book value of a reporting unit exceeds its estimated fair value.Estimated fair values of the reporting units are estimated using an earnings model and a discounted cash flow valuation model.The discounted cash flow model incorporates the Company’s estimates of future cash flows, future growth rates and management’s judgment regarding the applicable discount rates used to discount those estimated cash flows. Due primarily to continued operating results below planned levels and management’s resulting revaluation of its strategic plan for the Company’s domestic Medical Systems Group’s reporting unit, the Company completed a special assessment of that reporting unit’s goodwill realization in the third quarter of fiscal 2008.As part of its assessment, the Company estimated the fair value of the domestic reporting unit based on internal cash flows expected to be earned by the business and an appropriate risk-adjusted discount rate.While such estimates are subject to significant uncertainties and actual results could be materially different, the analysis resulted, pursuant to the implementation guidance of ASC 350, ”Intangibles – Goodwill and Others,” in a complete impairment of the unit’s goodwill balance.Accordingly, the Company recorded a $1.9 million impairment charge during the third quarter of fiscal 2008.The Medical Systems Group’s domestic reporting unit was disposed of during fiscal 2010, therefore this write down is reflected in discontinued operations. The Company’s fiscal 2010 impairment assessment on its international Medical Systems Group reporting unit did not suggest impairment.However, future operating results and earnings could fluctuate, requiring the Company to reevaluate the carrying value of its goodwill. At July 31, 2010, the Company’s market capitalization was below tangible book value.While the market capitalization decline was considered in the Company’s evaluation of fair value, the market metric is only one indicator of fair value.In the Company’s opinion, the market capitalization approach, by itself, is not a reliable indicator of the value for the Company because of limited trading volume and market volatility due to general economic factors. The Company’s goodwill relates solely to its international Medical Systems Group reporting unit. The fair value of the Company as determined by its market cap does not impact the fair value of the internationalMedical Systems Group reporting unit, which was above its net book value as of June30, 2010. The Company will continue to monitor market conditions and determine if any additional interim review of goodwill is warranted.Further deterioration in the market or actual results as compared with our projections may ultimately result in future impairment.In the event that the Company determines goodwill is impaired in the future, it would need to recognize a non-cash impairment charge, which could have a material adverse effect on its consolidated balance sheet and results of operations. 23 CONSOLIDATED RESULTS OF OPERATIONS FISCAL 2 The following table summarizes key indicators of consolidated results of operations: Year Ended (Dollars in thousands, except per share data) July 31, 2010 August 1, 2009 Sales: Medical Systems Group $ $ Power Conversion Group Sales $ $ Gross margin as a percentage of sales % % Total operating expenses $ $ Income from continuing operations $ $
